DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
A description has not been provided for numeral 2 (two occurrences) shown in Fig. 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, lines 4-5, the recitation “and driving the moving the holder” is vague and indefinite since a structural connection (i.e., structural cooperation) has not been provided between the guide bolt and the holder, and it is suggested to insert --operably connected to the holder for-- before “driving”; in line 6, the recitation “pivotally” is vague and indefinite as to its scope, particularly in view of the cutting wheel which is “rotatably” mounted, and it is not clear as to what is the difference between the two mounting configurations, particularly since both the rollers and the cutting wheel are rotatable, and it seems that “pivotally” should be changed to --rotatably--; in line 7, the recitation “corresponding” is vague and indefinite as to what structure is being set forth (i.e., “corresponding” in what sense or manner?); in lines 9-10, the recitation “and the two rollers” is vague and indefinite as to whether the two pivot shafts extend through both of the rollers or whether each pivot shaft extends through a respective one of the rollers.
In claim 2, lines 5-6, the recitation “the shaft hole” is vague and indefinite as to which shaft hole (i.e., the shaft hole of which roller?).
In claim 3, lines 4-5, the recitation “and driving the moving the holder” is vague and indefinite since a structural connection (i.e., structural cooperation) has not been provided between the guide bolt and the holder, and it is suggested to insert --operably connected to the holder for-- before “driving”; in line 6, the recitation “pivotally” is vague and indefinite as to its scope, particularly in view of the cutting wheel which is “rotatably” mounted, and it is not clear as to what is the difference between the two mounting configurations, particularly since both the rollers and the cutting wheel are rotatable, and 
In claim 4, line 2, the recitation “a shaft hole” is vague and indefinite as to whether it refers to the structure that forms the inner diameter set forth in claim 3 (see line 12) or to another such structure of the roller; in lines 3-4, the recitation “is connected to the at least one storage groove” is vague and indefinite as to which at least one storage groove (i.e., the at least one storage groove of which roller?); in lines 7-8, the recitation “the shaft hole” is vague and indefinite as to which shaft hole (i.e., the shaft hole of which roller?).
In claim 5, lines 4-5, the recitation “and driving the moving the holder” is vague and indefinite since a structural connection (i.e., structural cooperation) has not been provided between the guide bolt and the holder, and it is suggested to insert --operably connected to the holder for-- before “driving”; in line 6, the recitation “pivotally” is vague and indefinite as to its scope, particularly in view of the cutting wheel which is “rotatably” mounted, and it is not clear as to what is the difference between the two mounting configurations, particularly since both the rollers and the cutting wheel are rotatable, and 
In claim 6, line 2, the recitation “the oil storage groove” is vague and indefinite as to which one of the at least one oil storage grooves set forth in claim 5 (lines 12-13); in line 4, the recitation “the oil filling hole” is vague and indefinite as to which oil filling hole.
In claim 7, lines 3-4, the recitation “extends through the shaft hole of each of the two rollers” is vague and indefinite as to what is being set forth, particularly as to whether each pivot shaft extends through each roller (i.e., one shaft extends through both rollers) or whether each shaft extends through its respective roller.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Thus, at this time, no limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereafter referred to a “AAPA”; see Fig. 1) in view of Official notice as evidenced by:
(a)	Ono et al., pn 6,056,442, Bartley et al., pn 7,748,359, and/or German Publication DE 1990590817 (hereafter “GP ‘817”); and
(b)	Golick, pn 3,156,274 (hereafter “Golick ‘274”) and Golick, pn 3,240,243 (hereafter “Golick ‘243”).
Regarding claim 1 and the claims dependent therefrom, AAPA substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a main body (e.g., 60);
a holder (e.g., 70) slidably mounted on a first side of the main body;
a guide bolt (e.g., 80) rotatably mounted on the main body and driving and moving the holder;
two rollers (e.g., 90, 90) pivotally mounted on a second side of the main body;
a cutting wheel (e.g., 71) rotatably mounted on the holder and corresponding to the two rollers; and
two pivot shafts (e.g., Q, Q) extending through the main body and the two rollers;
wherein:
each of the two pivot shafts has a periphery provided with at least one oil storage groove; and
each of the two rollers is radially provided with an oil filling hole corresponding to the at least one oil storage groove of each of the two pivot shafts.
Thus, AAPA lacks the specific configuration of the lubrication structure, specifically configuration of the pivot shafts and rollers as follows:
[from claim 1] each of the two pivot shafts has a periphery provided with at least one oil storage groove; and
each of the two rollers is radially provided with an oil filling hole corresponding to the at least one oil storage groove of each of the two pivot shafts;
[claim 2] wherein:
each of the two rollers is provided with a shaft hole;
each of the two pivot shafts extends through the shaft hole of each of the two rollers; and
the oil filling hole of each of the two rollers is connected to the shaft hole.
	That is, the prior art lacks:
(a)	the shaft having at least one oil storage groove; and
(b)	the roller having an oil filling hole to access the oil storage groove.
Regarding (a), the Examiner takes Official notice that it is old and well known in the art to provide such shafts (also referred to as axles), on which a rotating tool or other rotating component is rotatably mounted, with one or more such oil storage grooves for the various well known benefits including facilitating lubricating of the shaft on which the rotating tool or other rotating component is rotatably mounted to reduce heat and/or to eliminate or at least mitigate the chance of binding between rotating member and the shaft to facilitate a reliable operation. As evidence in support of the taking of Official notice, Ono discloses examples of such shafts having one or more oil storage grooves such as in Figs. 1 and 6 which show examples of axles with a single oil storage groove; Bartley (e.g., see Figs. 3-6) and GP ‘817 (e.g., see Figs. 3-4) each disclose one or more examples of such axles having at least one oil storage groove. Therefore, it would have been obvious to one having ordinary skill in the art to provide such an oil groove or oil grooves on the shaft of the AAPA to gain the well known benefits including those described above.
Regarding (b), it is respectfully submitted that, given the addition of the oil storage grooves, the Examiner takes Official notice that it is old and well known in the art to provide one or more oil filling holes either through the fixed component, such as the axle, or through the rotating tool or other rotating component to access the oil storage groove(s) so that the apparatus can be continually operated without the need for disassembly for lubrication thereof. As evidence in support of the taking of Official notice, Golick ‘274 and Golick ‘243 (e.g., see Figs. 13-16 of both) each discloses examples of rotating tools or rotating components having oil filling holes therethrough to access an oil storage groove at the interface between the axle (or shaft) and the rotating tool or other rotating component. Therefore, it would have been obvious to one having ordinary skill in the art, when providing such an oil groove or oil grooves on the shaft of the AAPA, to then provide at least one oil filling hole through the rotating component, the roller of the AAPA, to access the oil groove(s) to gain the well known benefits including those described above.



Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereafter referred to a “AAPA”; see Fig. 1) in view of Official notice as evidenced by Golick, pn 3,240,243 (hereafter “Golick ‘243”) and/or Golick, pn 3,156,274 (hereafter “Golick ‘274”).
AAPA substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a main body (e.g., 60);
a holder (e.g., 70) slidably mounted on a first side of the main body;
a guide bolt (e.g., 80) rotatably mounted on the main body and driving and moving the holder;
two rollers (e.g., 90, 90) pivotally mounted on a second side of the main body;
a cutting wheel (e.g., 71) rotatably mounted on the holder and corresponding to the two rollers; and
two pivot shafts (e.g., Q, Q) extending through the main body and the two rollers; 
wherein:
each of the two rollers has an inner diameter provided with at least one oil storage groove; and
each of the two rollers is radially provided with an oil filling hole corresponding to the at least one oil storage groove.
Thus, AAPA lacks the specific configuration of the lubrication structure, specifically configuration of the pivot shafts and rollers as follows:
[from claim 3] each of the two rollers has an inner diameter provided with at least one oil storage groove; and
each of the two rollers is radially provided with an oil filling hole corresponding to the at least one oil storage groove;
[claim 4] wherein:
each of the two rollers is provided with a shaft hole;
the shaft hole of each of the two rollers is connected to the at least one oil storage groove;
each of the two pivot shafts extends through the shaft hole of each of the two rollers; and
the oil filling hole of each of the two rollers is connected to the shaft hole.
However, the Examiner takes Official notice that such lubricating structures are old and well known in various mechanical arts that include a rotating component that is rotatably mounted on a shaft for various well known benefits including to prevent binding and overheating of the rotary connecting structure. As evidence in support of the taking of Official notice, Golick ‘243 (e.g., see Figs. 13-16; also see Golick ‘274, Figs. 13-16) discloses an example of such a lubricating structure including:
a roller having
an inner diameter provided with at least one oil storage groove (e.g., 150 and/or 152),
radially provided with an oil filling hole (e.g., 148) corresponding to the at least one oil storage groove,

the shaft hole is connected to the at least one oil storage groove (e.g., see Figs. 13, 16);
the pivot shaft extends through the shaft hole the roller, and
the oil filling hole of each of the two rollers is connected to the shaft hole (e.g., see Figs. 13, 16).
	Therefore, it would have been obvious to one having ordinary skill in the art to provide such a lubricating structure on the shaft of AAPA to gain the well known benefits including those described above.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereafter referred to a “AAPA”; see Fig. 1) in view of Official notice as evidenced by Beausoleil, pn 205,233 and/or Watts, pn 5859,451.
AAPA substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a main body (e.g., 60);
a holder (e.g., 70) slidably mounted on a first side of the main body;
a guide bolt (e.g., 80) rotatably mounted on the main body and driving and moving the holder;
two rollers (e.g., 90, 90) pivotally mounted on a second side of the main body;
a cutting wheel (e.g., 71) rotatably mounted on the holder and corresponding to the two rollers; and

wherein:
each of the two pivot shafts has a surface provided with at least one oil storage groove; and
each of the two pivot shafts has an end provided with an oil filling hole corresponding to the oil storage groove;
[claim 7] wherein:
each of the two rollers is provided with a shaft hole (e.g., through which Q extends);
each of the two pivot shafts extends through the shaft hole of each of the two rollers (e.g., see Fig. 1); and
the oil storage groove of each of the two pivot shafts is connected to the shaft hole of each of the two rollers.
Thus, AAPA lacks the specific configuration of the lubrication structure, specifically configuration of the pivot shafts and rollers as follows:
[from claim 5] each of the two pivot shafts has a surface provided with at least one oil storage groove; and
each of the two pivot shafts has an end provided with an oil filling hole corresponding to the oil storage groove;
[claim 6] wherein:
the oil storage groove has an elongate shape and extends longitudinally along each of the two pivot shafts; and

[from claim 7] wherein:
the oil storage groove of each of the two pivot shafts is connected to the shaft hole of each of the two rollers.
However, the Examiner takes Official notice that such lubricating structures are old and well known in various mechanical arts that include a rotating component that is rotatably mounted on a shaft for various well known benefits including to prevent binding and overheating of the rotary connecting structure. As evidence in support of the taking of Official notice, Beausoleil discloses a first example of such a lubricating structure including:
a pivot shaft (e.g., B) having:
a surface provided with a least one oil storage groove (e.g., F and/or G),
an end (e.g., at “q”) provided with an oil filling hole corresponding to the oil storage groove,
the oil storage groove (e.g., F and/or G) has an elongate shape and extends longitudinally along the pivot shaft,
the oil filling hole extends longitudinally along the pivot shaft (e.g., see Fig. 1), and
the oil storage groove is connected to the shaft hole of the roller (e.g., in the same or substantially the same manner as in the present invention).
Additionally, Watts discloses a second example of such a lubricating structure including:

a surface provided with a least one oil storage groove (e.g., 3),
an end (e.g., near 7) provided with an oil filling hole (e.g., 24) corresponding to the oil storage groove,
the oil storage groove (e.g., 3) has an elongate shape and extends longitudinally along the pivot shaft,
the oil filling hole extends longitudinally along the pivot shaft (e.g., see Figs. 1-3), and
the oil storage groove is connected to the shaft hole of the roller (e.g., in the same or substantially the same manner as in the present invention).
	Therefore, it would have been obvious to one having ordinary skill in the art to provide such a lubricating structure on the shaft of AAPA to gain the well known benefits including those described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
June 10, 2021